FILED
                            NOT FOR PUBLICATION                             DEC 11 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOHN C. FRANTZ; JULIE A. FRANTZ,                 No. 11-55464

               Plaintiffs - Appellants,          D.C. No. 5:11-cv-00085-JFW-
                                                 DTB
  v.

US BANK NATIONAL ASSOCIATION,                    MEMORANDUM*
for GSR 2005-AR1, its successors and/or
assigns; PNC BANK N.A., DBA PNC
Mortgage,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       John C. and Julie A. Frantz appeal pro se from the district court’s judgment

dismissing their action arising out of foreclosure proceedings. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review for an abuse of discretion a

dismissal for failure to comply with the local rules. Ghazali v. Moran, 46 F.3d 52,

53 (9th Cir. 1995) (per curiam). We affirm.

      The district court did not abuse its discretion by dismissing plaintiffs’ action

because, despite being warned in an order about the need either to oppose the

motion or to request an extension of time to oppose, plaintiffs failed to oppose

defendants’ motion to dismiss in a timely manner or seek a timely extension. See

C.D. Cal. R. 7-9 (requiring an opposition or statement of non-opposition to a

motion to dismiss twenty-one days before its hearing date); C.D. Cal. R. 7-12

(providing that the failure to file a required document, or to file it within the

deadline, may be deemed consent to granting the motion); Ghazali, 46 F.3d at 53-

54 (affirming dismissal for failure to file an opposition to a motion to dismiss in

compliance with the local rules, and noting that pro se litigants are bound by the

rules of procedure).

      Plaintiffs’ contentions that the district court violated their constitutional

rights, and lacked or exceeded its authority, including because of plaintiffs’ alleged

“sovereignty” as the people of the State of California, are unpersuasive.

      Defendants’ request to strike documents in plaintiffs’ excerpts of record that

were never filed with the district court is granted.


                                            2                                       11-55464
      Defendants’ request for disposition of this case, filed on November 7, 2013,

is denied as moot.

      AFFIRMED.




                                         3                                  11-55464